Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant has provided a certified copy of the foreign priority application to overcome rejections under Sakaguchi; Yuhei et al. (US 20180258530 A1). Rejections under §102(a)(2) are withdrawn in view of the certified copy of the foreign priority application. See 37 CFR 1.55, MPEP §§ 215 and 216.
Terminal Disclaimer
The terminal disclaimer filed October 7, 2021 for USPat. 10655220 B2 is approved.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 10-11. Cancelled.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Either of Applicant’s foreign priority perfection and/or October 8, 2021 statement under 35 USC .

Response to Arguments
Applicant’s arguments, see pages 8-12, filed October 8, 2021, with respect to rejections under Sakaguchi; Yuhei et al. (US 20180258530 A1) have been fully considered and are persuasive. The rejections are withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716